First, appellant claimed that appellate counsel was ineffective
                for failing to argue that the charge of destroying evidence should not have
                been joined with the charges of attempted robbery and battery causing
                substantial bodily injury. Appellant failed to demonstrate that appellate
                counsel was deficient or that he was prejudiced because he failed to
                demonstrate that this claim had a reasonable probability of success on
                appeal. Evidence from the destroying-evidence case was cross-admissible
                in the attempted robbery and battery-causing-substantial-bodily-injury
                case, and vice versa, and the crimes were connected together.      Mitchell v.
                State, 105 Nev. 735, 738, 782 P.2d 1340, 1342 (1989); NRS 173.115(1)-(2).
                Therefore, the district court did not err in denying this claim.
                            Second, appellant claimed that appellate counsel was
                ineffective for failing to argue that appellant's conviction was void because
                he was without counsel during his arraignment on the charge of
                destroying evidence and the district court did not read the indictment to
                him. Appellant failed to demonstrate that appellate counsel was deficient
                or that he was prejudiced because he failed to demonstrate that this claim
                had a reasonable probability of success on appeal. While it appears
                correct that appellant was not formally represented by counsel at the
                arraignment on the charge of destroying evidence, the public defender's
                office was there during the hearing and was informally representing him
                at the time because it was also representing him on the charges of
                attempted robbery and battery causing substantial bodily injury. 2
                Further, while the district court did not read the indictment to appellant,


                      2We  note that the public defender's office made arguments on behalf
                of appellant at the hearing regarding the joinder of the two cases. At the
                end of the hearing, the district court appointed the public defender's office
                to represent appellant on the destroying-evidence case.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
it was clear that he had a copy of the indictment and understood it as he
attempted to make a challenge to the indictment at the arraignment.
Therefore, the district court did not err in denying this claim.
            Third, appellant claimed that appellate counsel was ineffective
for failing to argue that the district court erred by allowing the State to
amend and re-word the information for the charge of destroying evidence
before and during trial. Further, he claimed that appellate counsel was
ineffective for failing to argue that the amending of the information was
prosecutorial misconduct and for failing to argue that a jury instruction
regarding aiding and abetting should not have been given. Appellant
failed to demonstrate that appellate counsel was deficient or that he was
prejudiced because he failed to demonstrate that these claims had a
reasonable probability of success on appeal. After appellant was indicted
and prior to trial, the State added two theories of how appellant destroyed
evidence: conspiracy and aiding and abetting. During trial, the State
amended the information to delete the theory of conspiracy. Appellant
failed to demonstrate that an additional or different offense was charged
or that his substantial rights were prejudiced by the State adding a theory
of the offense. NRS 173.095(1). Therefore, the district court did not err in
denying these claims.
            Fourth, appellant claimed that appellate counsel was
ineffective for failing to argue that the charge of battery causing
substantial bodily injury was unconstitutionally vague. Further, he
claimed that appellate counsel was ineffective for failing to argue that the
State should have included the definition of substantial bodily injury in
the information and that it was error to include jury instructions
regarding battery causing substantial bodily injury. Appellant failed to
demonstrate that appellate counsel was deficient or that he was
prejudiced because he failed to demonstrate that these claims had a

                                      3
                                                                               MEM!
                reasonable probability of success on appeal. This court has previously
                concluded that the term "prolonged physical pain" was not
                unconstitutionally vague. Collins v. State, 125 Nev. 60, 65, 125 P.3d 90,
                93 (2009). Moreover, appellant failed to make any cogent argument that
                the term "serious, permanent disfigurement" was unconstitutionally
                vague. Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987). Further,
                the information sufficiently informed appellant of the elements of battery
                causing substantial bodily injury.     See NRS 200.481(2)(b). NRS 0.060
                merely defines substantial bodily injury. Finally, appellant failed to
                demonstrate that appellate counsel erred by failing to attack the jury
                instructions regarding battery causing substantial bodily injury.
                Therefore, the district court did not err in denying these claims.
                            Fifth, appellant claimed that appellate counsel was ineffective
                for failing to argue that the district court erred by denying his motion to
                suppress. Specifically, appellant claimed that he was arrested prior to the
                police officer having probable cause. Appellant failed to demonstrate that
                appellate counsel was deficient or that he was prejudiced because he failed
                to demonstrate that this claim had a reasonable probability of success on
                appeal. Appellant was detained after he was found less than a mile from
                the crime scene because he matched the description given by the victim
                and appeared to have blood on his shirt. He was stopped by one officer
                who feared that appellant might be dangerous and was handcuffed. A
                short time later, the victim was brought to the scene of the detainment
                and identified appellant as the assailant. At this time, appellant was
                arrested. Based on the above facts, the detention was not an arrest
                because the police officer had reasonable articulable suspicion that
                appellant had committed a crime, Somee v. State, 124 Nev. 434, 442, 187
                P.3d 152, 158 (2008), and a detention does not become a de facto arrest
SUPREME COURT   merely because a defendant is placed in handcuffs. State v. McKellips, 118
        OF
     NEVADA
                                                      4
(0) 1947A
                Nev. 465, 471, 49 P.3d 655, 660 (2002) (stating that a detention does not
                become a de facto arrest merely because a defendant is placed in a police
                car). Therefore, the district court did not err in denying this claim.
                            Sixth, appellant claimed that appellate counsel was ineffective
                for failing to argue that the district court erred by denying appellant's
                second motion for discovery. Specifically, appellant wanted the victim's
                un-redacted medical records regarding his social anxiety disorder and use
                of Xanax. Appellant failed to demonstrate that appellate counsel was
                deficient or that he was prejudiced because he failed to demonstrate that
                the claim would have a reasonable probability of success on appeal.
                Appellant elicited testimony at trial regarding the victim's social anxiety
                disorder and the fact that the victim was prescribed and took Xanax. He
                failed to demonstrate what effect further information regarding these
                subjects would have had at trial. Therefore, the district court did not err
                in denying this claim.
                            Seventh, appellant claimed that appellate counsel was
                ineffective for failing to argue that the district court erred by denying his
                request for a cautionary jury instruction regarding the victim's
                intoxication at the time of the crime. Further, he claimed appellate
                counsel should have challenged the jury instruction regarding witness
                credibility. Appellant failed to demonstrate that counsel was deficient or
                that he was prejudiced because appellant failed to demonstrate that these
                claims had a reasonable probability of success on appeal. At the time of
                settling the jury instructions, appellant did not request or provide such an
                instruction. Further, there was another instruction that discussed
                witness credibility and appellant failed to demonstrate that instruction
                was incorrect. Therefore, the district court did not err in denying these
                claims.
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                Eighth, appellant claimed that appellate counsel was
ineffective for failing to argue that the district court erred by giving jury
instructions 19, 21, and 28 because the district court overruled too many of
his objections, the State wrongly elicited testimony about his prior
convictions, and that the district court did not correctly handle a jury
question after the close of evidence. 3 Appellant failed to demonstrate
appellate counsel was deficient or that he was prejudiced because he failed
to argue that these instructions were erroneously given to the jury.
Therefore, the district court did not err in denying these claims.
                Ninth, appellant claimed that appellate counsel was
ineffective for failing to argue that the district court erred by giving jury
instruction 25, the flight instruction. Appellant failed to demonstrate
appellate counsel was deficient or that he was prejudiced. Appellant failed
to demonstrate that this claim had a reasonable probability of success on
appeal because the State presented evidence of flight and the record
supports the conclusion that the defendant fled with consciousness of guilt
and to evade arrest. See Rosky v. State, 121 Nev. 184, 199, 111 P.3d 690,
699-700 (2005). Therefore, the district court did not err in denying this
claim.
                Tenth, appellant claimed that appellate counsel was
ineffective for failing to argue that the district court erred by denying his
motion for a competency evaluation of the victim. Appellant failed to
demonstrate that appellate counsel was deficient or that he was
prejudiced because he failed to demonstrate that this claim had a
reasonable probability of success on appeal. While the victim may have
been intoxicated at the time of the altercation, every person is competent

         3 We
            note that appellant requested instruction 21 and did not object
to the district court giving instructions 19 and 28.


                                      6
                 to be a witness. NRS 50.015. Further, the State introduced evidence that
                 demonstrated that the victim had personal knowledge of the incident,
                 NRS 50.035, and the victim's inconsistent statements created issues of
                 credibility not competency. Therefore, the district court did not err in
                 denying this claim.
                             Eleventh, appellant claimed that appellate counsel was
                 ineffective for failing to federalize the claims that were raised on direct
                 appeal. Appellant failed to demonstrate that appellate counsel was
                 deficient or that he was prejudiced. Appellant failed to demonstrate that
                 he would have gained a more favorable standard of review on direct
                 appeal had appellate counsel federalized the arguments. See Browning v.
                 State, 120 Nev. 347, 365, 91 P.3d 39, 52 (2004). Therefore, the district
                 court did not err in denying this claim.
                             Twelfth, appellant claimed that appellate counsel was
                 ineffective for failing to argue that the district court erred by denying
                 appellant's motion to dismiss the third amended information. Specifically,
                 appellant claims that because a deputy district attorney signed the
                 information rather than the district attorney, the third amended
                 information was void. Appellant failed to demonstrate that appellate
                 counsel was deficient or that he was prejudiced as he failed to demonstrate
                 that this claim had a reasonable probability of success on appeal. It was
                 not error for the deputy district attorney to sign the information because
                 the district attorney may delegate any and all duties other than
                 policymaking to his or her deputies. See NRS 252.070(1). Therefore, the
                 district court did not err in denying this claim.
                             Thirteenth, appellant claimed that appellate counsel was
                 ineffective for failing to argue that he should not have been sentenced as a
                 habitual criminal. Appellant claimed that appellate counsel should have
SUPREME COUFtT   argued that the Faretta canvass was inadequate because he was not
        OF
     NEVADA
                                                        7
(0) 1947A

                                                    EIMMINIMENENIEENSIME
                informed that the sentences could be run consecutive and because, five
                days prior to trial, he wanted standby counsel to take over and handle the
                trial.   Faretta v. California, 422 U.S. 806 (1975). Appellant failed to
                demonstrate that appellate counsel was deficient or that he was
                prejudiced because he failed to demonstrate that this claim had a
                reasonable probability of success on appeal. Neither of these arguments
                go to whether it was proper for the district court to sentence appellant as a
                habitual criminal. Appellant was given proper notice of the habitual
                criminal enhancement, was canvassed regarding the habitual criminal
                enhancement during the Faretta canvass, and had the requisite prior
                convictions. Therefore, the district court did not err in denying this claim.
                             Fourteenth, appellant claimed that appellate counsel was
                ineffective for failing to argue that his sentence was illegal. Appellant
                failed to demonstrate that appellate counsel was deficient or that he was
                prejudiced because he failed to demonstrate that his sentence was illegal.
                Appellant previously filed a motion to correct an illegal sentence raising
                the same issues and this court concluded that he failed to demonstrate
                that his sentence was illegal. Williams v. State, Docket No. 59821 (Order
                of Affirmance, February 12, 2013). Therefore, this claim is barred by
                doctrine of law of the case, Hall v. State, 91 Nev. 314, 315-16, 535 P.2d
                797, 798-99 (1975), and the district court did not err in denying this claim.
                             Fifteenth, appellant claimed that appellate counsel was
                ineffective for failing to communicate with appellant regarding what
                claims to raise on appeal. Appellant failed to demonstrate that appellate
                counsel was deficient or that he was prejudiced. Appellant's own letters
                provided in support of his petition demonstrate that counsel and appellant
                communicated several times during the appeal and we note that counsel
                incorporated several of appellant's arguments listed in the letters. As
SUPREME COURT   stated above, appellate counsel is not required to raise every non-frivolous
        OF
     NEVADA
                                                      8
(0) 1947A

   M=ONFNA
                argument on appeal. Therefore, the district court did not err in denying
                this claim.
                              Finally, appellant claimed that appellate counsel was
                ineffective for withdrawing prior to this court's decision on his appeal.
                Specifically, appellant claimed that appellate counsel's withdrawal caused
                him to not be able to file a reply brief. Appellant failed to demonstrate
                that appellate counsel was deficient or that he was prejudiced. While the
                district court did grant appellant's motion to withdraw counsel during the
                pendency of appellant's direct appeal, this court denied appellant's motion
                to withdraw counsel. A motion for withdrawal of counsel during the
                pendency of an appeal must be filed in the Supreme Court. NRAP 46(c).
                Therefore, the district court erred by granting that motion and it did not
                affect the appeal. Further, appellant failed to demonstrate a reasonable
                probability of success on appeal had he been able to file a reply brief.
                Therefore, the district court did not err in denying this claim. Accordingly,
                we
                              ORDER the judgment of the district court AFFIRMED. 4




                                  19
                                004
                                                                                           J.
                Douglas                                     aitta


                      4We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.
SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                cc: Hon. Kathleen E. Delaney, District Judge
                     Michael Leon Williams
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  10
(0) 1947A